15‐923 
        Weingarten v. United States 
         
                                 UNITED STATES COURT OF APPEALS 
                                     FOR THE SECOND CIRCUIT 
                                                 
                                        SUMMARY ORDER  
         
RULINGS  BY  SUMMARY  ORDER  DO  NOT  HAVE  PRECEDENTIAL  EFFECT.    CITATION  TO  A  SUMMARY  ORDER  FILED  ON  OR  AFTER 
JANUARY  1,  2007,  IS  PERMITTED  AND  IS  GOVERNED  BY  FEDERAL  RULE  OF  APPELLATE  PROCEDURE  32.1  AND  THIS  COURT’S 
LOCAL  RULE  32.1.1.  WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER 
THE  FEDERAL  APPENDIX  OR  AN  ELECTRONIC  DATABASE  (WITH  THE  NOTATION  “SUMMARY  ORDER”).    A  PARTY  CITING  A 
SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 

         
              At a stated term of the United States Court of Appeals for the Second 
        Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
        Square, in the City of New York, on the 27th day of July, two thousand seventeen. 
                                          
        PRESENT:  BARRINGTON D. PARKER, 
                     RICHARD C. WESLEY, 
                     CHRISTOPHER F. DRONEY, 
                                  Circuit Judges. 
        ______________________ 
         
        ISRAEL WEINGARTEN,  
         
                                  Petitioner‐Appellant, 
         
                     ‐v.‐                                         15‐923 
         
        UNITED STATES OF AMERICA, 
         
                                  Respondent‐Appellee.             
        ______________________  
         
        FOR APPELLANT:            TODD W. BURNS, Burns & Cohan, San Diego, CA (Jodi 
                                  D. Thorp, Clarke, Johnston, Thorp & Rice, San Diego, 
                                  CA, on the brief).  


                                                             1
  
  FOR APPELLEE:                JENNIFER M. SASSO, Assistant United States Attorney 
                               (Jo Ann M. Navickas, Assistant United States Attorney, 
                               on the brief), for Bridget M. Rhode, Acting United States 
                               Attorney for the Eastern District of New York, 
                               Brooklyn, NY.          
 
     Appeal from the United States District Court for the Eastern District of 
New York (Gleeson, J.). 
 
     UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 

ADJUDGED AND DECREED that the order of said District Court be and it 

hereby is AFFIRMED.   

       Petitioner‐Appellant Israel Weingarten, currently serving a thirty‐year 

sentence following convictions of two counts of transporting a minor in foreign 

commerce for the purpose of engaging in criminal sexual activity and two counts 

of travel in foreign commerce for the purpose of engaging in sexual conduct with 

a minor in violation of 18 U.S.C. § 2423, appeals the District Court’s denial of his 

petition for relief under 28 U.S.C. § 2255.  In an opinion also issued today, we 

affirm a portion of the District Court’s order pertaining to Weingarten’s statute of 

limitations defense.  We AFFIRM the remaining issues on appeal1 in this 


1 In addition to the statute of limitations issue, this Court granted Weingarten’s motion for a 
certificate of appealability to address: (1) whether trial counsel rendered ineffective assistance in 
failing to prepare for trial and failing to object to the District Court’s consideration of 
Weingarten’s pro se cross‐examination conduct in imposing sentence, and (2) whether alleged 
government misconduct deprived Weingarten of a fair trial. 


                                                  2
summary order.  We assume the parties’ familiarity with the underlying facts 

and the procedural history, which we reference only as necessary to explain our 

conclusions. 

    I.       Standard of Review 

          We review de novo ineffective assistance of counsel claims on an appeal 

from a denial of relief under § 2255.  Puglisi v. United States, 586 F.3d 209, 215 (2d 

Cir. 2009).  We also review de novo prosecutorial misconduct claims on an appeal 

from a denial of relief under § 2255.  See United States v. Cuervelo, 949 F.2d 559, 

567 (2d Cir. 1991). 

    II.      Trial Counsel’s Preparation 

          Weingarten argues he was denied his Sixth Amendment right to counsel 

because the District Court forced him to choose between proceeding to trial pro se 

or with trial counsel with whom Weingarten could not effectively communicate.  

We resolved whether Weingarten was entitled to eve‐of‐trial relief of counsel in 

his first direct appeal.  We concluded that “the district court conducted a detailed 

inquiry into Weingarten’s concerns, and after reviewing his complaints and 

hearing from counsel, adequately satisfied itself that there was neither a 

complete breakdown of communication nor an irreconcilable conflict.”  United 




                                            3
States v. Weingarten, 409 F. App’x 433, 436 (2d Cir. 2011).  We also held that there 

was no evidence to suggest the District Court should have granted Weingarten’s 

belated request for a continuance or relief from counsel after they had 

represented him ably for months.  Id. at 435–36.  The arguments Weingarten 

raises here either were resolved or are implicitly covered by the reasoning of that 

prior decision.  The “law of the case” doctrine therefore bars us from considering 

their merits on collateral attack.  See Yick Man Mui v. United States, 614 F.3d 50, 53 

(2d Cir. 2010) (noting that, at the appellate level, “the law of the case rule” bars 

re‐litigation of issues on collateral attack that were “already decided on direct 

appeal”). 

      Weingarten also argues that trial counsel were constitutionally ineffective 

because they did not adequately investigate the facts underlying the allegations 

in the indictment and otherwise failed to prepare for trial.  As the Supreme Court 

has explained, “counsel has a duty to make reasonable investigations or to make 

a reasonable decision that makes particular investigations unnecessary.”  

Strickland v. Washington, 466 U.S. 668, 691 (1984).  In the context of an 

ineffectiveness claim, “a particular decision not to investigate must be directly 

assessed for reasonableness in all the circumstances, applying a heavy measure 




                                           4
of deference to counsel’s judgments.”  Id.  Here, the record does not establish that 

counsel’s conduct in preparing for trial was objectively unreasonable.  Counsel 

litigated Weingarten’s case vigorously ahead of trial, and they made reasonable 

efforts to work with Weingarten to rebut the government’s case, especially in 

light of the unique difficulties and circumstances of this trial.  See Weingarten, 409 

F. App’x at 436 (noting that “Weingarten and his supporters—the persons he 

referred to throughout trial as ‘his people’—shared much of the blame for any 

disharmony between Weingarten and his attorneys”).  Contrary to Weingarten’s 

arguments on appeal, the duty to investigate does not “compel defense counsel 

to investigate comprehensively every lead or possible defense,” nor are counsel 

required “to scour the globe on the off‐chance something will turn up.”  Greiner 

v. Wells, 417 F.3d 305, 321 (2d Cir. 2005). 

        Finally, the District Court did not err in denying Weingarten’s § 2255 

petition without holding an evidentiary hearing.  The parties’ extensive written 

submissions and supporting materials were sufficient for the District Court to 

adjudicate Weingarten’s claims of ineffective assistance.  See Puglisi, 586 F.3d at 

215. 

         




                                           5
    III.   Counsel’s Failure to Object at Sentencing 

       Weingarten argues his counsel at sentencing was ineffective because she 

failed to object when the District Court, in Weingarten’s view, punished him for 

proceeding pro se and for exercising his constitutional right to confront the 

witnesses against him.  In fact, the District Court did not punish Weingarten for 

proceeding pro se or for cross‐examining the Government’s witnesses in 

fashioning its sentence.  Rather, the court cited the abusive manner in which 

Weingarten exercised his right of self‐representation as context for its sentencing 

decision.  It was reasonable for Weingarten’s counsel to believe that it was 

proper for the District Court to consider that information.  See Strickland, 466 U.S. 

at 687–88. 

    IV.    Government Misconduct 

       Finally, Weingarten argues the Government violated Brady v. Maryland, 

373 U.S. 83 (1963), and Napue v. Illinois, 360 U.S. 264 (1959), by admitting into 

evidence a handwritten repentance letter found in Weingarten’s pocket, by 

suggesting to the jury that two members of Weingarten’s religious community, 

Principal Stauber and Rabbi Weis, corroborated the claims of sexual abuse, and 

by failing to disclose information about this evidence to the defense. 




                                          6
       For Weingarten to prevail on his Brady claim, he must show that (1) the 

Government suppressed (2) evidence in its possession favorable to the defense 

(3) resulting in prejudice to his defense.  See Banks v. Dretke, 540 U.S. 668, 691 

(2004).   

       Weingarten argues the Government did not comply with its Brady 

obligations with respect to the handwritten letter because (a) he told the 

Government and the Court that he did not write the letter and (b) because the 

Government did not disclose to Weingarten a second page of the letter.  

Weingarten cannot make out a Brady claim on a theory that the Government 

suppressed statements Weingarten himself made.  See DiSimone v. Phillips, 461 

F.3d 181, 197 (2d Cir. 2006) (“Evidence is not ‘suppressed’ if the defendant either 

knew, or should have known, of the essential facts permitting him to take 

advantage of any exculpatory evidence.”).  Weingarten’s contention that the 

Government failed to disclose a supposedly exculpatory second page of the letter 

is speculative and lacks evidentiary support.  He merely states that, because the 

Government has an affirmative duty to investigate fully each prosecution, “[i]t 

seems likely the [G]overnment . . . learned that Weingarten did not write the 

letter.”  Appellant’s Br. 70.  That cannot support a Brady claim.  See United States 




                                           7
v. Graham, 484 F.3d 413, 417 (6th Cir. 2007) (“Brady clearly does not impose an 

affirmative duty upon the [G]overnment to take action to discover information 

which it does not possess.” (quoting United States v. Beaver, 524 F.2d 963, 966 (5th 

Cir. 1975)); see also Pennsylvania v. Ritchie, 480 U.S. 39, 57 (1987) (“[T]he 

[G]overnment has the obligation to turn over evidence in its possession that is 

both favorable to the accused and material to guilt or punishment.” (emphasis 

added)). 

      Weingarten also contends the Government violated Brady by failing to 

disclose that Principal Stauber and Rabbi Weiss told FBI agents they doubted 

Weingarten’s daughter’s allegations.  “Suppressed impeachment evidence is 

material if the witness whose testimony is attacked supplied the only evidence 

linking the defendant(s) to the crime, or where the likely impact on the witness’s 

credibility would have undermined a critical element of the prosecution’s case.”  

United States v. Diaz, 176 F.3d 52, 108 (2d Cir. 1999) (internal quotation marks 

omitted).  Importantly, neither Principal Stauber nor Rabbi Weiss testified at 

trial, and any suggestion by the Government that these individuals had 

corroborated the claims of sexual abuse was not the sole evidence linking 

Weingarten to the abuse.  Nor are we persuaded that these two uncorroborated 




                                            8
statements would have sufficiently undermined Weingarten’s daughter’s 

testimony regarding his sexual abuse. 

         To prevail on his Napue claim, Weingarten must prove, inter alia, the 

Government knowingly allowed false evidence to be admitted.  See United States 

v. Vozzella, 124 F.3d 389, 393 (2d Cir. 1997).  As noted above, Weingarten provides 

only speculation—not proof—that the Government knew he did not write the 

handwritten repentance letter.  And Weingarten fails to show the record 

evidence pertaining to Principal Stauber and Rabbi Weiss was false.  

    V.       Conclusion 

         We have considered Weingarten’s remaining arguments and identify no 

basis for reversal.  The order of the District Court is therefore AFFIRMED. 

                                        FOR THE COURT: 
                                        Catherine O’Hagan Wolfe, Clerk 
 
                                          




                                             9